STATE OF LOUISIANA

                        COURT OF APPEAL, FIRST CIRCUIT

       STATE       OF   LOUISIANA                                                     NO.    2022   KW   0002

       VERSUS


       DALE    DWAYNE      CRAIG                                                            APRIL   8,   2022




       In    Re:         Dale     Dwayne       Craig,      applying       for         supervisory        writs,

                         19th     Judicial         District      Court,      Parish         of    East     Baton
                         Rouge,      No.   09- 92- 0884.




       BEFORE:          McCLENDON,         WELCH,    AND    THERIOT,      JJ.


               WRIT     DENIED.


                                                           PMC

                                                           MRT




               Welch,      J.,       concurs.      The   writ    application           is    devoid      of   any
       evidence         that     relator      explicitly         objected       to     the       admission      of

       his     guilt       at     trial.        See      State      v.    Brown,            2016- 0998 (      La.
       1/ 28/ 22),            So. 3d                2022    WL   266603, *      44.




       COURT       OF APPEAL,        FIRST    CIRCUIT
0-1-



             C DEPUT          LERK    OF   COURT
                        FOR    THE    COURT